Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 02, 2016

The Court of Appeals hereby passes the following order:

A16A0350. CYNTHIA LEE HONHOLT v. THE STATE

      This case was docketed by this court on October 21, 2015, and appellant’s brief
and enumerations of error were due November 10, 2015. On January 13, 2016, this
court entered an order requiring you to file your brief within 14 days or you appeal
may be dismissed. As of the date of this order, appellant has not filed a brief and
enumeration of errors and has not requested any extensions of time in which to do so.
Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to Court of
Appeals Rules 13 and 23.
      To Cynthia Lee Honholt: Your appeal has been DISMISSED because your
brief and enumeration of errors were not filed when due. If you have decided you do
not want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL - but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 GA 872 (452 SE2d 756) (1995).



                                       Court of Appeals of the State of Georgia
                                                                            02/02/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.